DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 15, 18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Waydo (U.S. Pub. No. 2016/0051157) (previously cited) in view of Hernandez, Javier et al. “BioWatch: Estimation of Heart and Breathing Rates from Wrist Motions” 2015, 9th International Conference on Pervasive Computing Technologies for Healthcare (previously cited), Ahmed et al. (U.S. Pub. No. 2015/0251074) and Haakma et al. (U.S. Pub. No. 2018/0125418) (previously cited).
 Regarding claim 1, Waydo discloses:
a wearable compute device for determining a heart rate of a user (wearable device for determining heart rate, paragraphs 0001 & 0056), the wearable compute device comprising: a heart rate sensor to produce sensor data indicative of a present heart rate of the user (light sensor 4 to produce raw PPG heart rate signal and output the present heart rate, paragraphs 0023 & 0026, fig. 1); a motion sensor to produce motion data indicative of a motion presently performed by the user (accelerometer 6 to produce acceleration signals indicative of movements of the user, paragraphs 0023, 0025, 0026); a heart rate determination manager to determine whether to estimate the heart rate of the user based on the sensor data produced by the heart rate sensor (confidence unit 80/100 determines whether to use a given estimate of heart rate based on the processing of PPG sensor data with a calculated confidence in the sensor data [determination to estimate based on various criteria], paragraphs 0051); and a heart rate estimator to generate an estimated heart rate of the user using a heart rate estimation model and the motion data as input to the heart rate estimation model based on a determination to estimate the heart rate (tracking unit 82, fig. 14, with motion inputs from projection unit 62 calculates heart rate using a vector-based multivariate analysis model, paragraph 0035, with frequency domain acceleration signals and frequency domain PPG signals to remove motion artifacts, paragraph 0045, fig. 2, then finds maximum peak, paragraph 0048, and tracks prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052.)
Yet Waydo does not disclose:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user.
However, in the same field of heart rate determining systems, Hernandez discloses:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user (Abstract, Sections IIIA,B, VI, and VII disclose wherein the heart rate is estimated using only motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Waydo to incorporate that the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user, as taught by Hernandez, in order to provide an estimate or determination of heart rate while someone is performing exercise or daily activities, while using the same motion sensors and signals incorporated and processed by most modern fitness trackers or watches. 

(i) analyze a duty cycle of the heart rate sensor and (ii) determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Ahmed discloses:
(i) analyze a duty cycle of the heart rate sensor (paragraph 0130) and (ii) determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value (paragraphs 0007-0008, 0137-0138, and 0240 disclose wherein the system can determine the heart rate using the heart rate monitoring system and wherein different modes can be selected based on a condition and when the confidence level is below a predetermined threshold and wherein the different modes can include a different sensor or measuring type and wherein the condition may include the activity of the user/motion about the sensor and paragraph 0130 discloses wherein the duty cycle corresponds to the amount of motion about the sensor. Particularly, Ahmed in paragraphs 0137-0138 and 0240 discloses wherein an increase in motion/change in motion status (motion above a threshold value) determines the type of sensor (sensor data used) for determining heart rate and paragraph 0130 discloses wherein the amount of motion and the duty cycle are correlated such that an increase in motion above a threshold is indicative of a duty cycle above a threshold and would correlate with a type of sensor data being used or not for determining heart rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate (i) analyze 
Yet the combination does not disclose:
a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Haakma discloses:
a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value based the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value (paragraph 0050-0052 discloses wherein the duty cycle for the physiological state monitoring (heart rate measurement) may be dynamically adjusted or controlled in response to power management while maintaining or adjusting the duty cycle to a required or predetermined level of accuracy and wherein the required threshold may correspond to a predefined threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference 
Regarding claim 3, Waydo in view of Hernandez, Ahmed, and Haakma discloses the wearable compute device of claim 1, and Waydo further discloses:
wherein the heart rate determination manager is further to: analyze a confidence score associated with the sensor data produced by the heart rate sensor (obtain the HR peak from the correlation plots produced by the correlation unit and assign a confidence level, paragraph 0051). 
In the same field of heart rate sensing devices, Ahmed discloses:
determine to estimate the heart rate of the user in response to a determination that the confidence score satisfies a predetermined relationship with a confidence score threshold value (Paragraphs 0103-0105 disclose wherein the heart rate is determined if the confidence level of the measurement RR interval data is above a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate determine to estimate the heart rate of the user in response to a determination that the confidence score satisfies a predetermined relationship with a confidence score threshold value, as taught by Ahmed, in order to ensure that the system only displays accurate measurement data.  
Regarding claim 6, Waydo in view of Hernandez, Ahmed, and Haakma discloses the wearable compute device of claim 1, and Waydo further discloses:
wherein to generate the estimated heart rate comprises to: capture a temporal data frame of the motion data, wherein the temporal data frame includes features indicative of the motion presently performed by the user (capture current windows of temporal PPG and motion data from the user correlating to conditions at the time, paragraphs 0031, 0052-0054); retrieve one or more historical temporal data frames of motion data, wherein the temporal data frame and the one or more historical temporal data frames are temporally sequential (retrieve prior windows of temporal PPG and motion data from the user correlating to conditions at those times, paragraphs 0031, 0052-0054) and wherein each of the historical temporal data frames includes features indicative of a motion performed by the user when the corresponding historical temporal data frame was captured (wherein all data windows, including historical/prior windows, use principal component analysis as a eigenvector based multivariate analysis to reveal features of the data, paragraphs 0035-0036); reduce the number of features included in the temporal data frame and the one or more historical temporal data frames (to reduce [lower the dimensional space] to the first few principal components, paragraph 0035); generate a feature vector based on the reduced number of features (generate vectors [linear algebra] using PCA—a vector-based multivariate analysis to reveal features of the data using the first few principal components, paragraphs 0035-0036, examples paragraphs 0036-0040 & 0047-0048); and generate the estimated heart rate of the user using the heart rate estimation model and the feature vector as an input to the heart rate estimation model (PCA inputs to projection unit 62 calculates heart rate via frequency domain acceleration signals and frequency domain PPG signals to remove motion artifacts, paragraph 0045, fig. 2, used in tracking unit 82, fig. 14 to find maximum peak, paragraph 0048, and then track prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052).
Regarding claim 10, Waydo discloses:
A method for determining a heart rate of a user of a wearable compute device (determining heart rate with a wearable device, paragraphs 0001 & 0056), the method light sensor 4 to produce raw PPG heart rate signal and output the present heart rate, paragraphs 0023 & 0026, fig. 1); determining, by the wearable compute device, to estimate the heart rate of the user (using light sensor 4 to produce raw PPG heart rate signal, paragraphs 0023 & 0026, fig. 1, confidence unit 80/100 determines whether to use a given estimate of heart rate based on the processing of PPG sensor data with a calculated confidence in the sensor data [determination to estimate based on various criteria], paragraph 0051, with a wearable device, paragraph 0056); obtaining, by the wearable compute device, motion data produced by one or more motion sensors of the wearable compute device, wherein the motion data is indicative of a motion presently performed by the user (produce acceleration signals indicative of movements of the user with accelerometer 6, paragraphs 0023, 0025, 0026); and generating, by the wearable compute device, an estimated heart rate of the user using a heart rate estimation model and the motion data as input to the heart rate estimation model based on a determination to estimate the heart rate (to estimate heart rate, paragraph 0052, using tracking unit 82, fig. 14, with motion inputs from projection unit 62 calculates heart rate using a vector-based multivariate analysis model, paragraph 0035, with frequency domain acceleration signals and frequency domain PPG signals to remove motion artifacts, paragraph 0045, fig. 2, then finds maximum peak, paragraph 0048, which tracks prior and current values of HR and their associated confidence values, paragraph 0052).
Yet Waydo does not disclose:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user.

Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user (Abstract, Sections IIIA,B, VI, and VII disclose wherein the heart rate is estimated using only motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Waydo to incorporate that the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user, as taught by Hernandez, in order to provide an estimate or determination of heart rate while someone is performing exercise or daily activities, while using the same motion sensors and signals incorporated and processed by most modern fitness trackers or watches.
Yet the combination does not disclose:
analyzing a duty cycle of the heart rate sensor and determining to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Ahmed discloses:
analyzing a duty cycle of the heart rate sensor (paragraph 0130) and determining to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value (paragraphs 0007-0008, 0137-0138, and 0240 disclose wherein the system can determine the heart rate using the heart rate monitoring system and wherein different modes can be selected based on a condition and when the confidence level is below a predetermined threshold and wherein the different modes can include a different sensor or measuring type and wherein the condition may include the activity of the user/motion about the sensor and paragraph 0130 discloses wherein the duty cycle corresponds to the amount of motion about the sensor. Particularly, Ahmed in paragraphs 0137-0138 and 0240 discloses wherein an increase in motion/change in motion status (motion above a threshold value) determines the type of sensor (sensor data used) for determining heart rate and paragraph 0130 discloses wherein the amount of motion and the duty cycle are correlated such that an increase in motion above a threshold is indicative of a duty cycle above a threshold and would correlate with a type of sensor data being used or not for determining heart rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate analyzing a duty cycle of the heart rate sensor and determining to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value, as taught by Ahmed in order to improve the accuracy of the system by adjusting or choosing the sensor type or data based on the user’s activity or motion level such that the most accurate sensor or data type is analyzed given the conditions during measurement. 
Yet the combination does not disclose:
adjusting the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Haakma discloses:
adjusting the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference paragraph 0050-0052 discloses wherein the duty cycle for the physiological state monitoring (heart rate measurement) may be dynamically adjusted or controlled in response to power management while maintaining or adjusting the duty cycle to a required or predetermined level of accuracy and wherein the required threshold may correspond to a predefined threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate adjusting the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value, as taught by Haakma, in order to optimize power management while maintaining accurate measurement and analysis. 
Regarding claim 12, Waydo in view of Hernandez, Ahmed, and Haakma discloses the method of claim 10, Waydo further discloses:
further comprising analyzing a confidence score associated with the sensor data produced by the heart rate sensor (obtain the HR peak from the correlation plots produced by the correlation unit and assign a confidence level, paragraph 0051).
In the same field of heart rate sensing devices, Ahmed discloses:
wherein determining to estimate the heart rate of the user is further based on a determination that the confidence score satisfies a predetermined relationship with a confidence score threshold value (Paragraphs 0103-0105 disclose wherein the heart rate is determined if the confidence level of the measurement RR interval data is above a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate determine 
Regarding claim 15, Waydo in view of Hernandez, Ahmed, and Haakma discloses the method of claim 10, Waydo further discloses:
wherein generating the estimated heart rate comprises: capturing, by the wearable compute device, a temporal data frame of the motion data, wherein the temporal data frame includes features indicative of the motion presently performed by the user (capture current windows of temporal PPG and motion data from the user correlating to conditions at the time, paragraphs 0031, 0052-0054; wherein peaks of frequency domain motion signals indicate motion of the user, paragraphs 0025, 0037, fig. 4A-C); retrieving, one or more historical temporal data frames of motion data wherein the temporal data frame and the one or more historical temporal data frames are temporally sequential (retrieve prior windows of temporal PPG and motion data from the user correlating to conditions at those times, paragraph 0031, 0052-0054), and wherein each of the historical temporal data frames includes features indicative of a motion performed by the user when the corresponding historical temporal data frame was captured (wherein all data windows, including historical/prior windows, use principal component analysis as a eigenvector based multivariate analysis to reveal features of the data, paragraphs 0035-0036); reducing, by the wearable compute device, the number of features included in the temporal data frame and the one or more historical temporal data frames (to reduce [lower the dimensional space] to the first few principal components, paragraph 0035); generating a feature vector based on the reduced number of features (generate vectors [linear algebra] using PCA—a vector-based multivariate analysis to reveal features of the data using the first few principal components, paragraphs 0035-0036, examples paragraphs 0036-0040 & 0047-0048); and generating the estimated heart rate of the user using the heart rate estimation model and the feature vector as an input to the heart rate estimation model (PCA inputs to projection unit 62 calculates heart rate via frequency domain acceleration signals and frequency domain PPG signals to remove motion artifacts, paragraph 0045, fig. 2, used in tracking unit 82, fig. 14 to find maximum peak, paragraph 0048, and then track prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052).
Regarding claim 18, Waydo discloses:
one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a wearable compute device (determining heart rate with a wearable device, paragraphs 0001 & 0056, which can implement the FDP algorithms via one or more computer-readable media 1801, and processing systems, 1804, paragraph 0056, fig. 15) to: produce, by a heart rate sensor of the wearable compute device, sensor data indicative of a present heart rate of the user (light sensor 4 to produce raw PPG heart rate signal and output the present heart rate, paragraphs 0023 & 0026, fig. 1); obtain motion data produced by one or more motion sensors of the wearable compute device, wherein the motion data is indicative of a motion presently performed by the user (produce acceleration signals indicative of movements of the user with accelerometer 6, paragraph 0023, 0025, 0026); and generate an estimated heart rate of the user using a heart rate estimation model and the motion data as input to the heart rate estimation model based on a determination to estimate the heart rate (to estimate heart rate, paragraph 0052, using tracking unit 82, fig. 14, with motion inputs from projection unit 62 calculates heart rate using a vector-based multivariate analysis model, paragraph 0035, with frequency domain acceleration signals and frequency domain PPG signals to remove motion artifacts, paragraph 0045, fig. 2, then finds maximum peak, paragraph 0048, which tracks prior and current values of HR and their associated confidence values, paragraph 0052).
Yet Waydo does not disclose:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user.
However, in the same field of heart rate determining systems, Hernandez discloses:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user (Abstract, Sections IIIA,B, VI, and VII disclose wherein the heart rate is estimated using only motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Waydo to incorporate that the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user, as taught by Hernandez, in order to provide an estimate or determination of heart rate while someone is performing exercise or daily activities, while using the same motion sensors and signals incorporated and processed by most modern fitness trackers or watches.
Yet the combination does not disclose:
analyze a duty cycle of the heart rate sensor and determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Ahmed discloses:
paragraph 0130) and determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value (paragraphs 0007-0008, 0137-0138, and 0240 disclose wherein the system can determine the heart rate using the heart rate monitoring system and wherein different modes can be selected based on a condition and when the confidence level is below a predetermined threshold and wherein the different modes can include a different sensor or measuring type and wherein the condition may include the activity of the user/motion about the sensor and paragraph 0130 discloses wherein the duty cycle corresponds to the amount of motion about the sensor. Particularly, Ahmed in paragraphs 0137-0138 and 0240 discloses wherein an increase in motion/change in motion status (motion above a threshold value) determines the type of sensor (sensor data used) for determining heart rate and paragraph 0130 discloses wherein the amount of motion and the duty cycle are correlated such that an increase in motion above a threshold is indicative of a duty cycle above a threshold and would correlate with a type of sensor data being used or not for determining heart rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate analyze a duty cycle of the heart rate sensor and determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value, as taught by Ahmed in order to improve the accuracy of the system by adjusting or choosing the sensor type or data based on the user’s activity or motion level such that the most accurate sensor or data type is analyzed given the conditions during measurement. 

adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Haakma discloses:
adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value (paragraph 0050-0052 discloses wherein the duty cycle for the physiological state monitoring (heart rate measurement) may be dynamically adjusted or controlled in response to power management while maintaining or adjusting the duty cycle to a required or predetermined level of accuracy and wherein the required threshold may correspond to a predefined threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value, as taught by Haakma, in order to optimize power management while maintaining accurate measurement and analysis.
Regarding claim 20, Waydo in view of Hernandez, Ahmed, and Haakma discloses the machine-readable storage media of claim 18, Waydo further discloses:
wherein the instructions are further to cause the wearable compute device to: analyze a confidence score associated with the sensor data produced by the heart rate sensor (obtain the HR peak from the correlation plots produced by the correlation unit and assign a confidence level, paragraph 0051). 
In the same field of heart rate sensing devices, Ahmed discloses:
determine to estimate the heart rate of the user based on a determination that the confidence score satisfies a predetermined relationship with a confidence score threshold value score threshold value (Paragraphs 0103-0105 disclose wherein the heart rate is determined if the confidence level of the measurement RR interval data is above a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate determine to estimate the heart rate of the user in response to a determination that the confidence score satisfies a predetermined relationship with a confidence score threshold value, as taught by Ahmed, in order to ensure that the system only displays accurate measurement data.
Regarding claim 23, Waydo in view of Hernandez, Ahmed, and Haakma discloses the machine-readable storage media of claim 18, Waydo further discloses:
wherein to generate the estimated heart rate comprises to: capture a temporal data frame of the motion data, wherein the temporal data frame includes features indicative of the motion presently performed by the user (capture current windows of temporal PPG and motion data from the user correlating to conditions at the time, paragraphs 0031, 0052-0054; wherein peaks of frequency domain motion signals indicate motion of the user, paragraphs 0025, 0037, fig. 4A-C); retrieve one or more historical temporal data frames of motion data, wherein the temporal data frame and the one or more historical temporal data frames are temporally sequential (retrieve prior windows of temporal PPG and motion data from the user correlating to conditions at those times, paragraphs 0031, 0052-0054) and wherein each of wherein all data windows, including historical/prior windows, use principal component analysis as a eigenvector based multivariate analysis to reveal features of the data, paragraphs 0035-0036); reduce the number of features included in the temporal data frame and the one or more historical temporal data frames (to reduce [lower the dimensional space] to the first few principal components, paragraph 0035); generate a feature vector based on the reduced number of features (generate vectors [linear algebra] using PCA—a vector-based multivariate analysis to reveal features of the data using the first few principal components, paragraphs 0035-0036, examples paragraphs 0036-0040 & 0047-0048); and generate the estimated heart rate of the user using the heart rate estimation model and the feature vector as an input to the heart rate estimation model (PCA inputs to projection unit 62 calculates heart rate via frequency domain acceleration signals and frequency domain PPG signals to remove motion artifacts, paragraph 0045, fig. 2, used in tracking unit 82, fig. 14 to find maximum peak, paragraph 0048, and then track prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052).
Claims 1, 2, 10, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Pub. No. 2014/0275852) (previously cited) in view of Hernandez, Ahmed, and Haakma.
Regarding claim 1, Hong discloses:
a wearable compute device for determining a heart rate of a user (wearable heart rate monitor, abstract), the wearable compute device comprising: a heart rate sensor to produce sensor data indicative of a present heart rate of the user (heart rate sensor connected to processor to acquire physiological data, paragraphs 0110-0110 & 0136-0170, fig. 2A-C, 11C& 12A); a motion sensor to produce motion data indicative of a motion presently performed by the user (motion sensor connected to processor to indicate user activity or motion, paragraphs 0115-0119, fig. 9 & 12A); a heart rate determination manager to determine whether to estimate the heart rate of the user (logical portion of processor f 106, with determination to estimate based on various criteria wherein indications of motion will change sample rate, paragraph 0117, fig. 9; change technique or approach to data acquisition, paragraph 0118, or analysis, fig. 11E; change to remove motion artifacts using filters or models to include accelerometer signal, paragraphs 0120-0122; change based on heuristics around user activities, paragraphs 0125-0126; change due to signal quality, paragraphs 0127-0128; and/or whether to obtain heart rate measurement or data, paragraph 0115); and a heart rate estimator to generate an estimated heart rate of the user using a heart rate estimation model and the motion data as input to the heart rate estimation model based on a determination to estimate the heart rate (logical portion of processor, paragraph 0106, to process heart rate and motion sensor signal to estimate heart rate that is adjusted due to motion, paragraphs 0116-0122, 0176, fig. 13A-B, with two examples of estimation models, paragraphs 0121-0122).
Yet Hong does not disclose:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user.
However, in the same field of heart rate determining systems, Hernandez discloses:
Abstract, Sections IIIA,B, VI, and VII disclose wherein the heart rate is estimated using only motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hong to incorporate wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user, as taught by Hernandez, in order to provide an estimate or determination of heart rate while someone is performing exercise or daily activities, while using the same motion sensors and signals incorporated and processed by most modern fitness trackers or watches.
Yet the combination does not disclose:
(i) analyze a duty cycle of the heart rate sensor and (ii) determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Ahmed discloses:
(i) analyze a duty cycle of the heart rate sensor (paragraph 0130) and (ii) determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value (paragraphs 0007-0008, 0137-0138, and 0240 disclose wherein the system can determine the heart rate using the heart rate monitoring system and wherein different modes can be selected based on a condition and when the confidence level is below a predetermined threshold and wherein the different modes can include a different sensor or measuring type and wherein the condition may include the activity of the user/motion about the sensor and paragraph 0130 discloses wherein the duty cycle corresponds to the amount of motion about the sensor. Particularly, Ahmed in paragraphs 0137-0138 and 0240 discloses wherein an increase in motion/change in motion status (motion above a threshold value) determines the type of sensor (sensor data used) for determining heart rate and paragraph 0130 discloses wherein the amount of motion and the duty cycle are correlated such that an increase in motion above a threshold is indicative of a duty cycle above a threshold and would correlate with a type of sensor data being used or not for determining heart rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate (i) analyze a duty cycle of the heart rate sensor and (ii) determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value, as taught by Ahmed in order to improve the accuracy of the system by adjusting or choosing the sensor type or data based on the user’s activity or motion level such that the most accurate sensor or data type is analyzed given the conditions during measurement. 
Yet the combination does not disclose:
and a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Haakma discloses:
a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value based the determination that the duty cycle is equal to or greater than paragraph 0050-0052 discloses wherein the duty cycle for the physiological state monitoring (heart rate measurement) may be dynamically adjusted or controlled in response to power management while maintaining or adjusting the duty cycle to a required or predetermined level of accuracy and wherein the required threshold may correspond to a predefined threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value, as taught by Haakma, in order to optimize power management while maintaining accurate measurement and analysis. 
Regarding claim 2, Hong in view of Hernandez, Ahmed, and Haakma discloses the device of claim 1, Hong further discloses:
wherein the heart rate determination manager is further to: analyze a quality of the sensor data produced by the heart rate sensor (quantify the accuracy/precision of the heart rate/PPG signal with quality metric, paragraph 0127); and determine to estimate the heart rate of the user in response to a determination that the quality of the sensor data satisfies a reference relationship (paragraphs 0127-0128 disclose wherein the system determines an estimate of the heart rate based on weighting certain portions of the heart rate data using the data with the higher quality metric and paragraphs 0210 disclose wherein the device displays or provides a message other than the determined biometric data when the signal quality fails to meet a certain threshold and paragraphs 0180 disclose wherein the quality metric of multiple sensors devices is detected and wherein some of the sensors can be disabled based on the determined quality metric).
In the same field of heart rate sensing devices, Ahmed discloses:
wherein the system determines to estimate the heart rate of the user when the quality of the sensor data satisfies a reference relationship with a threshold quality value (Paragraphs 0103-0105 disclose wherein the heart rate is determined if the confidence level of the measurement RR interval data (sensor quality data) is above a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system determines to estimate the heart rate of the user when the quality of the sensor data satisfies a reference relationship with a threshold quality value, as taught by Ahmed, in order to ensure that the system only displays accurate measurement data.  
Regarding claim 10, Hong discloses:
A method for determining a heart rate of a user of a wearable compute device (monitor heart rate with wearable device, abstract), the method comprising: producing, by a heart rate sensor of the wearable compute device, sensor data indicative of a present heart rate of the user (heart rate sensor connected to processor to acquire physiological data, paragraphs 0110-0110 & 0136-0170, fig. 2A-C, 11C& 12A); obtaining, by the wearable compute device, motion data produced by one or more motion sensors of the wearable compute device, wherein the motion data is indicative of a motion presently performed by the user (obtain motion data from motion sensor connected to processor to indicate user activity or motion, paragraphs 0115-0119, fig. 9 & 12A); and generating, by the wearable compute device, an estimated heart rate of the user using a heart rate estimation model and the motion data as input to the heart rate estimate heart rate using logical portion of processor, paragraph 0106, to process heart rate and motion sensor signal to estimate heart rate that is adjusted due to motion, paragraphs 0116-0122, 0176, fig. 13A-B, with two examples of estimation models, paragraphs 0121-0122).
Yet Hong does not disclose:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user.
However, in the same field of heart rate determining systems, Hernandez discloses:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user (Abstract, Sections IIIA,B, VI, and VII disclose wherein the heart rate is estimated using only motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hong to incorporate Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user, as taught by Hernandez, in order to provide an estimate or determination of heart rate while someone is performing exercise or daily activities, while using the same motion sensors and signals incorporated and processed by most modern fitness trackers or watches.
analyzing a duty cycle of the heart rate sensor and determining to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Ahmed discloses:
paragraph 0130) and determining to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value (paragraphs 0007-0008, 0137-0138, and 0240 disclose wherein the system can determine the heart rate using the heart rate monitoring system and wherein different modes can be selected based on a condition and when the confidence level is below a predetermined threshold and wherein the different modes can include a different sensor or measuring type and wherein the condition may include the activity of the user/motion about the sensor and paragraph 0130 discloses wherein the duty cycle corresponds to the amount of motion about the sensor. Particularly, Ahmed in paragraphs 0137-0138 and 0240 discloses wherein an increase in motion/change in motion status (motion above a threshold value) determines the type of sensor (sensor data used) for determining heart rate and paragraph 0130 discloses wherein the amount of motion and the duty cycle are correlated such that an increase in motion above a threshold is indicative of a duty cycle above a threshold and would correlate with a type of sensor data being used or not for determining heart rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate analyzing a duty cycle of the heart rate sensor and determining to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value, as taught by Ahmed in order to improve the accuracy of the system by adjusting or choosing the sensor type or data based on the user’s activity or motion level such that the most accurate sensor or data type is analyzed given the conditions during measurement. 

adjusting the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Haakma discloses:
adjusting the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value (paragraph 0050-0052 discloses wherein the duty cycle for the physiological state monitoring (heart rate measurement) may be dynamically adjusted or controlled in response to power management while maintaining or adjusting the duty cycle to a required or predetermined level of accuracy and wherein the required threshold may correspond to a predefined threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate adjusting the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value, as taught by Haakma, in order to optimize power management while maintaining accurate measurement and analysis. 
Regarding claim 11, Hong in view of Hernandez, Ahmed, and Haakma discloses the method of claim 10, Hong further discloses:
Further comprising analyzing, by the wearable compute device, a quality of the sensor data produced by the heart rate sensor (quantify the accuracy/precision of the heart rate/PPG signal with quality metric, paragraph 0127); wherein determining to estimate the heart rate of paragraphs 0127-0128 disclose wherein the system determines an estimate of the heart rate based on weighting certain portions of the heart rate data using the data with the higher quality metric and paragraphs 0210 disclose wherein the device displays or provides a message other than the determined biometric data when the signal quality fails to meet a certain threshold and paragraphs 0180 disclose wherein the quality metric of multiple sensors devices is detected and wherein some of the sensors can be disabled based on the determined quality metric).
In the same field of heart rate sensing devices, Ahmed discloses:
wherein the system determines to estimate the heart rate of the user when the quality of the sensor data satisfies a reference relationship with a threshold quality value (Paragraphs 0103-0105 disclose wherein the heart rate is determined if the confidence level of the measurement RR interval data (sensor quality data) is above a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system determines to estimate the heart rate of the user when the quality of the sensor data satisfies a reference relationship with a threshold quality value, as taught by Ahmed, in order to ensure that the system only displays accurate measurement data.
Regarding claim 18, Hong discloses:
one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a wearable compute device (monitor heart rate with wearable device, abstract, provided a processor controlled by computer executable instructions stored in memory, paragraph 0106) to: produce, by a heart rate sensor of the heart rate sensor connected to processor to acquire physiological data, paragraphs 0110-0110 & 0136-0170, fig. 2A-C, 11C& 12A); determine whether to estimate the heart rate of the user based on the sensor indicative of the present heart rate of the user (using heart rate sensor connected to processor to acquire physiological data, paragraphs 0110-0110 & 0136-0170, fig. 2A-C, 11C & 12A, the logical portion of processor paragraph 0106, with determination to estimate based on various criteria wherein indications of motion will change sample rate, paragraph 0117, fig. 9; change technique or approach to data acquisition, paragraph 0118, or analysis, fig. 11E; change to remove motion artifacts using filters or models to include accelerometer signal, paragraphs 0120-0122; change based on heuristics around user activities, paragraphs 0125-0126; change due to signal quality, paragraphs 0127-0128; and/or whether to obtain heart rate measurement or data, paragraph 0115); obtain motion data produced by one or more motion sensors of the wearable compute device, wherein the motion data is indicative of a motion presently performed by the user (obtain motion data from motion sensor connected to processor to indicate user activity or motion, paragraphs 0115-0119, fig. 9 & 12A); and generate an estimated heart rate of the user using a heart rate estimation model and the motion data as input to the heart rate estimation model based on a determination to estimate the heart rate (estimate heart rate using logical portion of processor, paragraph 0106, to process heart rate and motion sensor signal to estimate heart rate that is adjusted due to motion, paragraphs 0116-0122, 0176, fig. 13A-B, with two examples of estimation models, paragraphs 0121 -0122).
Yet Hong does not disclose:

However, in the same field of heart rate determining systems, Hernandez discloses:
Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user (Abstract, Sections IIIA,B, VI, and VII disclose wherein the heart rate is estimated using only motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hong to incorporate Wherein the heart rate estimator generates an estimated heart rate using motion data, without use of the sensor data indicative of the present heart rate of the user, as taught by Hernandez, in order to provide an estimate or determination of heart rate while someone is performing exercise or daily activities, while using the same motion sensors and signals incorporated and processed by most modern fitness trackers or watches.
Yet the combination does not disclose:
analyze a duty cycle of the heart rate sensor and determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Ahmed discloses:
analyze a duty cycle of the heart rate sensor (paragraph 0130) and determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value (paragraphs 0007-0008, 0137-0138, and 0240 disclose wherein the system can determine the heart rate using the heart rate monitoring system and wherein different modes can be selected based on a condition and when the confidence level is below a predetermined threshold and wherein the different modes can include a different sensor or measuring type and wherein the condition may include the activity of the user/motion about the sensor and paragraph 0130 discloses wherein the duty cycle corresponds to the amount of motion about the sensor. Particularly, Ahmed in paragraphs 0137-0138 and 0240 discloses wherein an increase in motion/change in motion status (motion above a threshold value) determines the type of sensor (sensor data used) for determining heart rate and paragraph 0130 discloses wherein the amount of motion and the duty cycle are correlated such that an increase in motion above a threshold is indicative of a duty cycle above a threshold and would correlate with a type of sensor data being used or not for determining heart rate). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate analyze a duty cycle of the heart rate sensor and determine whether to estimate the heart rate of the user without use of the sensor data based on a determination that the duty cycle is equal to or greater than a reference duty cycle threshold value, as taught by Ahmed in order to improve the accuracy of the system by adjusting or choosing the sensor type or data based on the user’s activity or motion level such that the most accurate sensor or data type is analyzed given the conditions during measurement. 
Yet the combination does not disclose:
and a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value.
However, in the same field of heart rate sensing devices, Haakma discloses:
paragraph 0050-0052 discloses wherein the duty cycle for the physiological state monitoring (heart rate measurement) may be dynamically adjusted or controlled in response to power management while maintaining or adjusting the duty cycle to a required or predetermined level of accuracy and wherein the required threshold may correspond to a predefined threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a heart rate reporter to adjust the duty cycle of the heart rate sensor below the reference duty cycle threshold value in response to the determination that the duty cycle is equal to or greater than the reference duty cycle threshold value, as taught by Haakma, in order to optimize power management while maintaining accurate measurement and analysis.
Regarding claim 19, Hong in view of Hernandez, Ahmed, and Haakma discloses the media of claim 18, Hong further discloses:
wherein the instructions are further to cause the wearable compute device to: analyze a quality of the sensor data produced by the heart rate sensor (quantify the accuracy/precision of the heart rate/PPG signal with quality metric, paragraph 0127); determine to estimate the heart rate of the user based on a determination that the quality of the sensor data satisfies a reference relationship (paragraphs 0127-0128 disclose wherein the system determines an estimate of the heart rate based on weighting certain portions of the heart rate data using the data with the higher quality metric and paragraphs 0210 disclose wherein the device displays or provides a message other than the determined biometric data when the signal quality fails to meet a certain threshold and paragraphs 0180 disclose wherein the quality metric of multiple sensors devices is detected and wherein some of the sensors can be disabled based on the determined quality metric).
In the same field of heart rate sensing devices, Ahmed discloses:
wherein the system determines to estimate the heart rate of the user when the quality of the sensor data satisfies a reference relationship with a threshold quality value (Paragraphs 0103-0105 disclose wherein the heart rate is determined if the confidence level of the measurement RR interval data (sensor quality data) is above a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system determines to estimate the heart rate of the user when the quality of the sensor data satisfies a reference relationship with a threshold quality value, as taught by Ahmed, in order to ensure that the system only displays accurate measurement data.
Claims 5, 7, 9, 14, 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Waydo in view of Hernandez, Ahmed, and Haakma, as applied to claims, 1, 10, and 18, and further in view of  Raghuram (U.S. Pub. No. 20160058367) (previously cited)
Regarding claim 5, Waydo in view of Hernandez, Ahmed, and Haakma discloses the wearable compute device of claim 1, and Waydo further discloses:
	wherein to generate the estimated heart rate comprises to generate the estimated heart rate of the user using the motion data, biometric characteristic data, and heart rate statistical data as input to the heart rate estimation model (paragraph 0052 discloses wherein the system tracks prior and current values of HR and their associated confidence values (statistical data) to estimate heart rate and paragraphs 0031, 0052-0054 disclose wherein the system further uses PPG (biometric characteristic data), and motion data for predicting heart rate). 
In the same field of heart rate sensing devices, Ahmed discloses:
and the heart rate statistical data is indicative of an average heart rate of the user while performing a corresponding activity (paragraphs 0008, 0046, 0163 disclose wherein the system uses statistical analysis of the heart rate data, motion data, physiological data, and/or personal information of user for processing and determining heart rate and paragraph 0169 discloses wherein the system uses the moving averages of heart rate at rest in processing and smoothing the data for determining or predicting the user’s heart rate at rest). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate and the heart rate statistical data is indicative of an average heart rate of the user while performing a corresponding activity, as taught by Ahmed, in order to perform a smoothing operation to distinguish changes from normal fluctuation. 
Yet the combination does not disclose:
the inclusion of biometric characteristic data indicative of one or more biometric characteristics of the user.
However, regarding context-are heart rate estimation, abstract, Raghuram teaches: 
biometric characteristic data indicative of one or more biometric characteristics of the user (using user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, the final heart rate estimate uses user-specific parameters from old and new measurements using time-weighted averages in conjunction with confidence scores to determine heart rate, paragraph 0076.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable heart rate monitor of the combination which incorporates prior and current measurements with the known technique of Raghuram to also include user specific parameters in the estimation model such as fitness level “representing the likelihood of a user having a particular heart rate”, paragraph 0038, because “such feedback can allow heart rate determination system to evolve to reflect changes in the user’s fitness level over time”, paragraph 0076, as taught by Raghuram.
Regarding claim 7, Waydo in view of Hernandez, Ahmed, and Haakma discloses the wearable compute device of claim 6, and Waydo further discloses:
feature vectors based on the reduced number of features (generate vectors [linear algebra] using PCA—a vector based multivariate analysis to reveal features of the data using the first few principal components, paragraphs 0035- 0036) and Waydo discloses wherein the heart rate statistical data is indicative of an average heart of the user while performing a corresponding activity (tracks prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052, using prior windows of temporal PPG and motion data from user, paragraphs 0031, 0052-0054, wherein sampling window size can result in heart rate outputs indicative of average heart rate over the course of the window correlating to conditions at the time, paragraph 0053). 
Yet Waydo is silent regarding:

However, regarding context-are heart rate estimation, abstract, Raghuram teaches: 
biometric characteristic data indicative of one or more biometric characteristics of the user (using user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, the final heart rate estimate uses user-specific parameters from old and new measurements using time-weighted averages in conjunction with confidence scores to determine heart rate, paragraph 0076).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable heart rate monitor of the combination which incorporates prior and current measurements using multivariate analysis and vectors with the known technique of Raghuram to also include user specific parameters in the estimation model such as fitness level “representing the likelihood of a user having a particular heart rate”, paragraph 0038, because “such feedback can allow heart rate determination system to evolve to reflect changes in the user’s fitness level overtime”, paragraph 0076, as taught by Raghuram.
Regarding claim 9, Waydo in view of Hernandez, Ahmed, and Haakma discloses the wearable compute device of claim 1, but Waydo does not disclose:
further comprising a model updater to update the heart rate estimation model subsequent to generation of the estimated heart rate. 
However, regarding context-are heart rate estimation, abstract, Raghuram teaches:
with the addition of user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, with the determination of an activity context, paragraph 0021, wherein as the user wears the device, the model parameters can be stored and updated based on gathered information regarding activities and heart rate, paragraph 0057).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable heart rate monitor of the combination which incorporates PPG and motions sensors with the known technique of Raghuram to also include activity context and user specific parameters in the estimation model such as fitness level thus “allowing the physiological model to be tuned to the individual user”, paragraph 0057, as taught by Raghuram.
Regarding claim 14, Waydo in view of Hernandez, Ahmed, and Haakma discloses the method of claim 10, and Waydo further discloses:
wherein generating the estimated heart rate comprises generating the estimated heart rate of the user using the motion data, biometric characteristic data, and heart rate statistical data as input to the heart rate estimation model (paragraph 0052 discloses wherein the system tracks prior and current values of HR and their associated confidence values (statistical data) to estimate heart rate and paragraphs 0031, 0052-0054 disclose wherein the system further uses PPG (biometric characteristic data), and motion data for predicting heart rate). 
In the same field of heart rate sensing devices, Ahmed discloses:
paragraphs 0008, 0046, 0163 disclose wherein the system uses statistical analysis of the heart rate data, motion data, physiological data, and/or personal information of user for processing and determining heart rate and paragraph 0169 discloses wherein the system uses the moving averages of heart rate at rest in processing and smoothing the data for determining or predicting the user’s heart rate at rest). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate and the heart rate statistical data is indicative of an average heart rate of the user while performing a corresponding activity, as taught by Ahmed, in order to perform a smoothing operation to distinguish changes from normal fluctuation. 
Yet the combination does not disclose:
the inclusion of biometric characteristic data indicative of one or more biometric characteristics of the user.
However, regarding context-are heart rate estimation, abstract, Raghuram teaches: 
biometric characteristic data indicative of one or more biometric characteristics of the user (using user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, the final heart rate estimate uses user-specific parameters from old and new measurements using time-weighted averages in conjunction with confidence scores to determine heart rate, paragraph 0076.) 

Regarding claim 16, Waydo in view of Hernandez, Ahmed, and Haakma discloses the method of claim 15, and Waydo further discloses:
feature vectors based on the reduced number of features (generate vectors [linear algebra] using PCA—a vector-based multivariate analysis to reveal features of the data using the first few principal components, paragraphs 0035-0036) and Waydo discloses wherein the heart rate statistical data is indicative of an average heart of the user while performing a corresponding activity (tracks prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052, using prior windows of temporal PPG and motion data from user, paragraphs 0031, 0052-0054, wherein sampling window size can result in heart rate outputs indicative of average heart rate over the course of the window correlating to conditions at the time, paragraph 0053)
Yet Waydo is silent regarding:
the inclusion of biometric characteristic data indicative of one or more biometric characteristics of the user. 
However, regarding context-are heart rate estimation, abstract, Raghuram teaches: 
using user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, the final heart rate estimate uses user-specific parameters from old and new measurements using time-weighted averages in conjunction with confidence scores to determine heart rate, paragraph 0076).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable heart rate monitor of the combination which incorporates prior and current measurements using multivariate analysis and vectors with the known technique of Raghuram to also include user specific parameters in the estimation model such as fitness level “representing the likelihood of a user having a particular heart rate”, paragraph 0038, because “such feedback can allow heart rate determination system to evolve to reflect changes in the user’s fitness level over time”, paragraph 0076, as taught by Raghuram.
Regarding claim 22, Waydo in view of Hernandez, Ahmed, and Haakma discloses the media of claim 18, and Waydo further discloses:
wherein to generate the estimated heart rate comprises to generate the estimated heart rate of the user using the motion data, biometric characteristic data, and heart rate statistical data as input to the heart rate estimation model (paragraph 0052 discloses wherein the system tracks prior and current values of HR and their associated confidence values (statistical data) to estimate heart rate and paragraphs 0031, 0052-0054 disclose wherein the system further uses PPG (biometric characteristic data), and motion data for predicting heart rate). 

and the heart rate statistical data is indicative of an average heart rate of the user while performing a corresponding activity (paragraphs 0008, 0046, 0163 disclose wherein the system uses statistical analysis of the heart rate data, motion data, physiological data, and/or personal information of user for processing and determining heart rate and paragraph 0169 discloses wherein the system uses the moving averages of heart rate at rest in processing and smoothing the data for determining or predicting the user’s heart rate at rest). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate and the heart rate statistical data is indicative of an average heart rate of the user while performing a corresponding activity, as taught by Ahmed, in order to perform a smoothing operation to distinguish changes from normal fluctuation. 
Yet the combination does not disclose:
the inclusion of biometric characteristic data indicative of one or more biometric characteristics of the user.
However, regarding context-are heart rate estimation, abstract, Raghuram teaches: 
biometric characteristic data indicative of one or more biometric characteristics of the user (using user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, the final heart rate estimate uses user-specific parameters from old and new measurements using time-weighted averages in conjunction with confidence scores to determine heart rate, paragraph 0076.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable heart rate monitor of the combination which incorporates prior and current measurements with the known technique of Raghuram to also include user specific parameters in the estimation model such as fitness level “representing the likelihood of a user having a particular heart rate”, paragraph 0038, because “such feedback can allow heart rate determination system to evolve to reflect changes in the user’s fitness level over time”, paragraph 0076, as taught by Raghuram.
Regarding claim 24, Waydo in view of Hernandez, Ahmed, and Haakma discloses the media of claim 23, and Waydo further discloses:
feature vectors based on the reduced number of features (generate vectors [linear algebra] using PCA—a vector-based multivariate analysis to reveal features of the data using the first few principal components, paragraphs 0035-0036) and Waydo discloses wherein the heart rate statistical data is indicative of an average heart of the user while performing a corresponding activity (tracks prior and current values of HR and their associated confidence values to estimate heart rate, paragraph 0052, using prior windows of temporal PPG and motion data from user, paragraphs 0031, 0052-0054, wherein sampling window size can result in heart rate outputs indicative of average heart rate over the course of the window correlating to conditions at the time, paragraph 0053).
Yet Waydo is silent regarding:
the inclusion of biometric characteristic data indicative of one or more biometric characteristics of the user. 

biometric characteristic data indicative of one or more biometric characteristics of the user (using user specific parameters such as age, gender, fitness level, and previous heart measurements, a physical model can be used to predict a heart rate to improve the direct measurement, abstract; in a system for estimating heart rate using a PPG and motion sensor, paragraph 0033, fig. 4, the final heart rate estimate uses user-specific parameters from old and new measurements using time-weighted averages in conjunction with confidence scores to determine heart rate, paragraph 0076).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable heart rate monitor of the combination which incorporates prior and current measurements using multivariate analysis and vectors with the known technique of Raghuram to also include user specific parameters in the estimation model such as fitness level “representing the likelihood of a user having a particular heart rate”, paragraph 0038, because “such feedback can allow heart rate determination system to evolve to reflect changes in the user’s fitness level over time”, paragraph 0076, as taught by Raghuram.
Response to Amendment
Applicant amended claims 1-3, 10-12, and 18-20 in the response filed 12/30/2020.
Response to Arguments
The Applicant's arguments with respect to claims 1-3, 5-7, 9-12, 14-16, 18-20, and 22-24 have been considered but are moot because the arguments do not apply to any of the references 
With respect to claim 2, 11, and 19 the Applicant’s arguments have been considered moot because the arguments do not apply to the references being used in the current rejection. In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 12/30/2020.
With respect to claim 3, 12, and 20 the Applicant’s arguments have been considered moot because the arguments do not apply to the references being used in the current rejection. In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 12/30/2020.
With respect to claim 5, 14, and 22 the Applicant’s arguments have been considered moot because the arguments do not apply to the references being used in the current rejection. In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 12/30/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791